      Case 3:20-cr-00706-DMS Document 75 Filed 10/26/20 PageID.213 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                           SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                             Case No.: 20-cr-706-DMS
11                                        Plaintiff,
                                                           ORDER DENYING MOTION TO
12   v.                                                    CONTINUE SELF-SURRENDER
                                                           DATE
13   ADRIAN MUNOZ,
14                                     Defendant.
15
16         Pending before the Court is Defendant’s motion to continue his self-surrender date
17   to January 4, 2021. (ECF No. 73.) Defendant is currently scheduled to self-surrender on
18   November 2, 2020. (Id.) The United States filed a response in opposition. (ECF No. 74.)
19   While the Court acknowledges Defendant’s request to spend the holidays with his family,
20   the Court agrees with the United States that the timing of Defendant’s conviction and self-
21   surrender date, in the absence of other factors, is not a sufficient basis to delay the reporting
22   date ordered by the Court. Defendant shall report for his sentence on November 2, 2020,
23   as scheduled.
24         IT IS SO ORDERED.
25   Dated: October 26, 2020
26
27
28

                                                       1
                                                                                         20-cr-706-DMS
